DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding claim 1, the best prior art, DE102006022104 (Neumayer), disclose a method for at least partly determining an external geometry and an internal geometry of a component with at least one cavity, the method comprising:
providing the component to be surveyed (11);
determining the external geometry of the component by performing a 3D scan of the component (via 19);
determining the internal geometry and the external component geometry of the at least one section of the component that bounds the at least one cavity of the component through X-ray computer tomography (via 17, 18).
The prior art, US 2013/0158699 (Deppe), disclose an apparatus comprising an optical system for measuring the surface topography of a tube on the basis of a light line projector and a laser ultrasonic system for measuring the internal geometry of the tube. Said document does not indicate an ultrasonic device for determining the wall thickness.
The prior art, US 2006/0288756 (De Meurechy) disclose an apparatus comprising an optical system for the 3D ascertainment of corrosion parameters of an object surface and an ultrasonic device for determining the thickness of said object surface. Said document does not indicate an optical 3D scan for ascertaining the external geometry of the object.
The prior art, DE 10 2014 202 021 disclose an ultrasonic device for determining a wall thickness for hollow valves and DE 10 2014 205 420 disclose an ultrasonic device for determining a wall thickness 
The prior art of record fail to teach the details of determining a wall thickness of at least one section of the component which has been or is being surveyed externally by the 3D scan and which bounds the at least one cavity of the component by means of ultrasound; combining the data obtained by the performing of the 3D scan and an ultrasonic measurement of the wall thickness and through the X-ray computer tomography, wherein the internal geometry of the component in a region of the at least one section surveyed using ultrasound is reconstructed from the data of the 3D scan regarding the external geometry and the data of the ultrasonic measurement of the wall thickness, further wherein the external geometry determined by means of the 3D scan and the external geometry determined by means of X-ray computer tomography are overlaid on one another. Therefore, claim 1 is considered to be allowable over the prior art of record.  Claims 2-10 are allowed by virtue of their dependence.
Regarding claim 11, the best prior art, DE102006022104 (Neumayer), disclose a device for at least partly determining an external geometry and an internal geometry of a component with at least one cavity, the device comprising:
- a receptacle for a component to be surveyed (11);
- a 3D scan apparatus that is designed and arranged to determine the external geometry of a component held at the receptacle (19); 
- an X-ray computer tomography apparatus that is designed and arranged to determine the internal geometry and the external geometry of at least one section of a component held at the receptacle (18,19).
The prior art, US 2013/0158699 (Deppe) disclose an apparatus comprising an optical system for measuring the surface topography of a tube on the basis of a light line projector and a laser ultrasonic 
The prior art, US 2006/0288756 (De Meurechy) disclose an apparatus comprising an optical system for the 3D ascertainment of corrosion parameters of an object surface and an ultrasonic device for determining the thickness of said object surface. Said document does not indicate an optical 3D scan for ascertaining the external geometry of the object.
The prior art, DE 10 2014 202 021 disclose an ultrasonic device for determining a wall thickness for hollow valves and DE 10 2014 205 420 disclose an ultrasonic device for determining a wall thickness for a turbine blade without a cavity. However, these two documents do not indicate combining such measurements with an optical 3D scan. 
The prior art of record fail to teach the details of an ultrasonic apparatus that is designed and arranged to determine a wall thickness of at least one section of a component held at the receptacle; and a control and evaluation apparatus that is designed to control the 3D scan apparatus, the ultrasonic apparatus and the X-ray computer tomography apparatus, and to receive and further process data from the 3D scan apparatus, the ultrasonic apparatus and the X-ray computer tomography apparatus. Therefore, claim 11 is considered to be allowable over the prior art of record.  Claims 12-15 are allowed by virtue of their dependence.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884